Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosengarten, J.), rendered November 1, 2001, convicting him of burglary in the first degree, criminal mischief in the fourth degree, criminal impersonation in the first degree, and possession of burglar tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor’s summation deprived him of a fair trial is unpreserved for appellate review (see CPL 470.05 [2]; People v Malave, 7 AD3d 542 [May 3, 2004])
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are unpreserved for appellate review. Smith, J.P., Krausman, Crane and Spolzino, JJ., concur.